DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 1/25/2022.
Claims 1-27 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 1/25/2022 has been entered. Claims 1-27 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112(b) rejection, and 101 rejection set forth in the Non-Final Office Action mailed 10/26/2021.
Regarding the 112(f) claim interpretation of claim 19, the examiner agrees with the applicant that claim 19 as amended should not be interpreted under 112(f). The amended claim 19 does not invoke 112(f) interpretation.
Applicant’s arguments, see page 3, line 7 through page 4, line 3, filed 1/25/2022, with respect to the rejection(s) of amended independent claim(s) 1, 10, and 19 under 35 USC 102 have been fully considered and are persuasive.  The citation of Brooks does not explicitly teach generation of a recovery plan. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Brooks (US 20130345875 A1) and Smith (NPL: 

Claim Objections
Amended Claim 19 (filed 1/25/2022) is objected to because of the following informalities: Lines 2-3 recite “the program comprising instructions that when executed by one or more computers cause the …” The limitation should include commas for proper punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10-17, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20130345875 A1) in view of Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM).
Examiner’s interpretation is in italics inside the quotations inside parenthesis.

Regarding Claim 1, Brooks discloses
A method comprising: receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan (i) to determine that the initial plan includes an envelope invariant, that includes a condition that holds between the first action of the sequence and the second action of the sequence … executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing the recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp. (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Brooks does not explicitly teach
and (ii) generate a plan for a recovery operation based on the condition included in the envelope invariant that holds between the first action of the sequence and the second action of the sequence;
However, Smith teaches

object leaves the gripper one of the touch sensors will show that it is no longer in contact with the object and generate an untouch event. Looking at the AP in Figure 3 we can see that the robot’s task would be in State 4 and that the untouch event will cause a transition to State 6, the error state. The AP Processor then stops and passes its event race to the recoverer. The event race corresponding to this error is given in Figure 4. The Recoverer takes the event trace and combines it with information from the Task Knowledge Base to diagnose the problem and plan the recovery.” See at least Page 5, Col. 2, lines 5-25. Examiner Interpretation: The Recoverer analyzing the error and determining steps to perform the recovery is the same as generating a plan for a recovery operation based on the condition included in the envelope invariant.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks to further include the teachings of Smith to improve the reliability of robotic operations to decrease the need for human intervention (“While off-line programming can yield programs that are in a sense correct, the programs do not always execute reliably in the face of real world uncertainties. We can improve this by making the robot control system robust enough to automatically recover from errors caused by minor variations in its task. A promising approach is to use knowledge based programming techniques so that the system can exploit knowledge about its task and environment to interpret and recover from errors. … Our research centers on the reliable 

Regarding Claim 10, Brooks discloses
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising(“All other computational functionality, including the task-execution and training modules 110, 112 and the image-processing facility and related vision algorithms, are implemented on a general-purpose computer 250, embedded in the robot, which include a central processing unit (CPU) 252 (e.g., a quad-core Intel processor), system memory 254, and non-volatile mass storage devices (such as one or more hard disks and/or optical storage units). The computer 250 further includes a bidirectional system bus 256 over which the CPU 252, memory 254, and storage devices 256 communicate with each other and with internal or external input/output devices such as the screen 208” [0050]):
receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan (i) to determine that the initial plan includes an envelope invariant, that includes a condition that holds between the first action of the sequence and the second action of the sequence … executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing the recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Brooks does not explicitly teach
and (ii) generate a plan for a recovery operation based on the condition included in the envelope invariant that holds between the first action of the sequence and the second action of the sequence;
However, Smith teaches
“When an error occurs the AP Processor suspends its normal operation and passes the event trace to the Recoverer. The Recoverer analyzes the error and determines the steps necessary to perform the recovery. The Recoverer then translates the steps into AP states and appends them to the existing Augmented Program in the AP Processor. The Recoverer then restarts the AP Processor with the initial recovery state so that it performs the appropriate recovery actions and then proceeds with its original task. Consider again the dropped object example: the robot is performing the program described earlier in Figure 2 and the object being gripped slips out as it is carried to its destination. When the 
object leaves the gripper one of the touch sensors will show that it is no longer in contact with the object and generate an untouch event. Looking at the AP in Figure 3 we can see that the robot’s task would be in State 4 and that the untouch event will cause a transition to State 6, the error state. The AP Processor then stops and passes its event race to the recoverer. The event race corresponding to this error is given in Figure 4. The Recoverer takes the event trace and combines it with information from the Task generating a plan for a recovery operation based on the condition included in the envelope invariant.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks to further include the teachings of Smith to improve the reliability of robotic operations to decrease the need for human intervention (“While off-line programming can yield programs that are in a sense correct, the programs do not always execute reliably in the face of real world uncertainties. We can improve this by making the robot control system robust enough to automatically recover from errors caused by minor variations in its task. A promising approach is to use knowledge based programming techniques so that the system can exploit knowledge about its task and environment to interpret and recover from errors. … Our research centers on the reliable execution of robot assembly tasks. We are interested in physical errors and faults in the robot work cell. These include errors by the robots themselves, tools, feeders, and other components. The errors we aim to detect include collisions, jammed parts, gripper slip, orientation and alignment errors, or missing parts. Our main objective is to make the robot more robust so that there is less need for operator intervention during execution. Another important objective is to reduce the robot’s programming time by shifting some of the burden of error detection from the programmer onto the robot system itself.” See at least the introduction on page 1.)

Regarding Claim 19, Brooks discloses
A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising (“All other computational functionality, including the task-:
receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan (i) to determine that the initial plan includes an envelope invariant, that includes a condition that holds between the first action of the sequence and the second action of the sequence … executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing the recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp. (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Brooks does not explicitly teach
and (ii) generate a plan for a recovery operation based on the condition included in the envelope invariant that holds between the first action of the sequence and the second action of the sequence;
However, Smith teaches

object leaves the gripper one of the touch sensors will show that it is no longer in contact with the object and generate an untouch event. Looking at the AP in Figure 3 we can see that the robot’s task would be in State 4 and that the untouch event will cause a transition to State 6, the error state. The AP Processor then stops and passes its event race to the recoverer. The event race corresponding to this error is given in Figure 4. The Recoverer takes the event trace and combines it with information from the Task Knowledge Base to diagnose the problem and plan the recovery.” See at least Page 5, Col. 2, lines 5-25. Examiner Interpretation: The Recoverer analyzing the error and determining steps to perform the recovery is the same as generating a plan for a recovery operation based on the condition included in the envelope invariant.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks to further include the teachings of Smith to improve the reliability of robotic operations to decrease the need for human intervention (“While off-line programming can yield programs that are in a sense correct, the programs do not always execute reliably in the face of real world uncertainties. We can improve this by making the robot control system robust enough to automatically recover from errors caused by minor variations in its task. A promising approach is to use knowledge based programming techniques so that the system can exploit knowledge about its task and environment to interpret and recover from errors. … Our research centers on the reliable 

Regarding Claims 2, 11, and 20, Brooks discloses
wherein the initial plan comprises a third action which follows the second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action), and put them down in accordance with particular coordinates (third action)” [0003]),
and wherein the condition included in the envelope invariant that holds between the second action of the sequence and the third action of the sequence (“To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior;” [0085]).

Regarding Claims 3, 12, and 21, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that the robot is not in an expected position (“if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location. On the .

Regarding Claim 4, 13, and 22, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a precondition of the third action in the sequence has been violated (“if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location.” [0085]).

Regarding Claim 5, 14, and 23, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a particular effect was not achieved (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance). Receipt of this message by the put-down behavior satisfies two of the pre-conditions of that behavior: it now knows that the robot hand holds an object, and that the object is a widget. … if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down .

Regarding Claim 6, 15, and 24, Brooks discloses
wherein performing a recovery operation comprises: determining all preconditions for achieving the particular effect; and generating a recovery plan to achieve all preconditions for achieving the particular effect (“It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there (determines that the gripper needs to not be empty to achieve the effect of having control of the widget). Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (generating a recovery plan to achieve the required precondition).” [0088]).

Regarding Claim 7, 16, and 25, Brooks discloses
wherein determining that the envelope invariant has been violated comprises: repeatedly checking, within a robotic control loop, a memory location representing a precondition relating to the envelope invariant (“The behavior 702 associated with the instance 700 (stored as records, with associated slots/attributes, in the instance database 114 shown in FIG. 1) includes multiple threads 703 that govern task execution and error handling; for example, one thread (conceptually executed by the task-execution module 110, though in reality by the system processor) may monitor the state of the ;
and determining that a value at the memory location has changed (“thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied” [0085]).

Regarding Claim 8, 17, and 26, Brooks discloses
wherein the first action of the sequence comprises picking up an object from a first location, the second action of the sequence comprises moving the object, and the third action of the sequence comprises placing the object at a second location (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action), and put them down in accordance with particular coordinates (third action)” [0003]).

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20130345875 A1) in view of Smith (NPL: ROBOT TRACKING AND CONTROL ISSUES IN AN INTELLIGENT ERROR RECOVERY SYSTEM) and Hiroyuki (JP H1063327 A).


Regarding claims 9, 18, and 27,
Brooks discloses:
	wherein performing the recovery operation comprises: performing, by the robot, a retraction motion; … and retrying one or more of the actions in the sequence (“if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns (retraction motion) to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (retrying first action).” [0088]).
Brooks does not explicitly disclose:
	determining, using the sensor a third location of the object; … and retrying one or more of the actions in the sequence
However, Hiroyuki teaches:
Determining a third location of an object with a sensor (“a sensor that obtains position information of the operation object, and a node line selection that selects an optimal node line up to a pick position or a place position of the operation object based on the trajectory generation knowledge based on the position information of the operation object.” [Pg. 5 lines 5-8]; Examiner Interpretation: The sensor needs to obtain position information of the object in this invention because the object is located at an untaught position which is a third location because it’s different than the first (start) and second (end) taught positions.).
Recovering a dropped object by retrying an action (“the robot has a fixed component supply position and a different component installation position in a pick and place operation and a component assembling position. Error recovery where assembly work is constant and parts supply positions are (retrying the first action) and assembly is continued. The present invention resides in adopting a configuration of a robot control method which is a work robot for performing a task.” [Pg. 4 lines 12-17]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Brooks to further include the teachings of Hiroyuki because “the conventional teaching playback method and path planning method have a problem that the robot cannot be efficiently controlled under the condition that the initial position or the target position of the moving and working robot or the operation object frequently changes” [Pg. 2 lines 20-23] and the ability to detect the location and recover the object reduces “the trouble of re-teaching a robot operation each time the position of a moving or working robot or an operation object changes.” [Pg. 2 lines 24-30]

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Naito (US 20170212507 A1) is pertinent as it provides a recovery plan by correlating the breakdown information to an appropriate recovery plan. The recovery plans are already in storage.
Hashiguchi (US 20150032257 A1) is pertinent because it discusses generating recovery operations for multiple robots when an anomaly occurs. A recovery operation is essentially safely returning the robot to a standby position.
Noda
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664